Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a NON-FINAL OFFICE ACTION in response to the applicant’s amendments dated 8/4/2022

	The status of the claims is as follows:
		Claims 2, 8, and 15 have been cancelled; and
		Claims 1, 3-8, and 9-14 are herein addressed in detail below.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 3-7, the recitation and/or reference(s) to a table is indefinite and fails to positively recite the claimed invention.  
In claim 1, line 10, the phraseology “a simple arc” is indefinite and fails to positively recite the claimed invention.  Specifically, the phraseology “simple” is indefinite and the applicant has failed to specifically define “simple” in the specification.  In claim 1, line 12, the phraseology “itself” is indefinite and fails to positively recite the claimed invnetion.  Exactly what is the applicant trying to claim.  Clarification is requested.
In claim 1, line 12, the phraseology “the first toothed profile is closed on itself” is not readily understood by the Examiner.  Exactly what is meant by “closed on itself”.  Clarification is requested.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 1, 3-10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2933415 A1 to Vogele.
EP 2933415 A1 to Vogele discloses a motorized drive (10) configured to open and/or close a door (14) wherein the motorized drive (specifics shown in Figure 3) comprises a motor (20), a first reduction unit (left side of Figure 3, i.e., elements 70 and 72) through which the motor (20) can operate the wing (14) opening and closing the same, an auxiliary elastic energy motor (i.e., spring, 22), the first reduction unit comprises a first reduction unit having a first toothed profile (72) and a second toothed profile (70) engaging together and having a gear with a variable transmission ratio (see both the shapes of elements 70 and 72) wherein the toothed profiles have a pitch that is substantially non-circular (see shapes of gears) [Claim 1].
EP 2933415 A1 to Vogele further discloses the first toothed profile (72) having a rotation axis (18) with the pitch profiles points are at a distance from rotation between maximum and minimum values (per charts in specification) (claims 3, 4, 5, 6, and 7)
Wherein both the first (72) and second (70) toothed profiles form at least one tooth section having a pitch profile which is substantially non-circular (see figure 3) [Claim 9].
Wherein the second toothed profile (70) comprises a section whose pitch profile has been obtained by imposing the tangency without sliding on the pitch profile of the first toothed profile (72) (see figure 3, because of the slope of the gearing, the tangency of the pitch profile is obtained without the sliding on the pitch profile of the first toothed profile (72) [claim 10].
Wherein the motor (20) is an electric drive and is configured to make the door/wing (14) to perform an opening or closing stroke having an initial phase in which the reduction unit transfers the motion of the door (14) with a reduction ration , an intermediate phase in which the reduction unit transfers the motion to the door (14) with a lower reduction ration than the initial phase, and a final phase in which the reduction unit transfer the motion of the door (14) with a greater reduction ratio then in the intermediate phase (since both the first toothed profile (72) and the second toothed profile (70) both have configurations which are non-linear, the combination of how the gears interact allows the phases to be at 0, then lower, and then maximum) [Claim 13]
Wherein the second toothed profile (70) comprises at least one stop tooth (the far-left end of the rack, there is no other teeth and  abuts against element 78) to prevent the first toothed profile (72) from continuing rotation on the second toothed profile (70) when meshed together [Claim 14].
With respect to claims 1 and 3-7 (as best understood), 2933415 A1 to Vogele fails to disclose specific pitch profiles with maximum and minimum distance values from the axis of rotation.
It would have been obvious before the effective filing date of the claimed invention to provide pitch profiles to the gears having a distance from the axis of EP 2933415 A1 to Vogele to be in minimum and maximum distance/range from the axis as recited in Tables of the applicant’s disclosure since pitch profiles and their distance from the axis are well known in the engineering field of gears and would have been a matter of engineering design to provide gears with the optimal pitch on a gear and further providing these pitch profiles at a known distance from the axis by depending on the circumstance and environment in which the gear(s) are used.  Furthermore, it would have been a matter of design choice to provide any desired pitch profile distance from the axis and specifically the gears of EP 2933415 A1 to Vogele since the gears of EP 2933415 A1 to Vogele would operate equally as well when utilizing any desired pitch profile and distance to the axis to maximize the performance of a gear in the desired circumstances.

Depending on the applicant’s amendments, claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Applicant’s arguments with respect to claim(s) 1, 3-7, and 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634